952 F.2d 397
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Wayland Willard TALLEY, Plaintiff-Appellant,v.UNITED STATES MARSHALL SERVICE OF the UNITED STATES DISTRICTCOURT OF the DISTRICT OF MARYLAND;  Barbara Bostick,Commissioner;  Will Manning, Assistant Commissioner;  BillWall, Grievance Coordinator;  Hank Miller, andSubordinators;  Samuel F. Saxton, Director, Defendants-Appellees.
No. 91-6147.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 5, 1991.Decided Dec. 24, 1991.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  (CA-89-3075-K, CA-89-3246-K, CA-90-4-K, CA-90-5-K, CA-90-1297-K), Frank A. Kaufman, Senior District Judge.
Wayland Willard Talley, appellant pro se.
Donna Helen Triptow, Assistant United States Attorney, Joanne Evans-Anderson, Baltimore City Department of Law, Baltimore, Md.;   Michael Owen Connaughton, Michael Patrick Whalen, Herman C. Dawson, County Attorney's Office, Upper Marlboro, Md., for appellees.
D.Md.
AFFIRMED.
Before DONALD RUSSELL, MURNAGHAN and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
Wayland Willard Talley appeals from the district court's order denying Talley's request for relief in this Bivens1 action charging that federal officials improperly confiscated his legal and religious materials.   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we deny Talley's motion for appointment of counsel and affirm on the reasoning of the district court.2  Talley v. United States Marshall Serv., Nos.  CA-89-3075-K, CA-89-3246-K, CA-90-4-K, CA-90-5-K, CA-90-1297-K (D.Md. June 27, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



1
 Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971)


2
 Even if Talley is not in actual possession of all his religious and legal materials, his claims were properly dismissed because he failed to allege any specific harm resulting from the alleged loss.   See O'Lone v. Estate of Shabazz, 482 U.S. 342 (1987);   White v. White, 886 F.2d 721 (4th Cir.1989)